Citation Nr: 0930679	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk






INTRODUCTION

The Veteran served on active duty from April 1983 to 
September 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for gastroesophageal 
reflux disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran has been diagnosed with gastroesophageal reflux 
disease (GERD), neither the existence nor the severity of 
which is at issue.  The Veteran contends that he is entitled 
to service connection for GERD, on a secondary basis, because 
a previously established service-connected disability is 
causing or aggravating his GERD.  Specifically, he contends 
the medications he takes to relieve his migraine headaches-a 
condition for which he previously established entitlement to 
service connection-is causing or aggravating (or has caused 
or aggravated) his GERD.

In September 2005, a VA examiner, a nurse practitioner, 
diagnosed the Veteran with GERD and concluded that although 
the Veteran's GERD "is not caused by migraine headaches[, 
t]he NSAIDs [nonsteroidal anti-inflammatory drugs] that he 
took for headaches could aggravate [it]."

In February 2008, the same VA examiner again diagnosed the 
Veteran with GERD, but did not provide an etiology opinion.  
Upon receipt of the examiner's report, the RO sent it back to 
the examiner and requested that the examiner provide an 
opinion.

In April 2008, the examiner replied in an addendum, opining 
that the Veteran's current GERD "is not caused by his 
medications he takes for his migraines."  Her stated 
rationale was that medical literature printed by the American 
College of Gastroenterology listed three causes of GERD, none 
of which included the taking of medications.  She also 
reported that the literature listed obesity, "but not 
medications," as a contributing factor to the onset of GERD.  
Finally, she noted that although NSAIDs are known to have 
adverse gastrointestinal effects, the medications the Veteran 
is taking for his migraine headaches (lithium, neurontin, 
verapamil) are not in the NSAID category and are not known to 
affect the gastrointestinal tract.  She acknowledged, 
however, that "he has taken prednisone periodically and 
NSAIDs which can cause [adverse gastrointestinal effects]."

Generally, to prevail on a claim for disability compensation, 
a veteran must show (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 2002); 38 C.F.R. § 3.303 (2008); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).

As an alternative means of establishing service connection, a 
veteran may argue that a secondary service connection exists: 
Any disability "proximately due to or the result of" a 
service-connected disease or injury "shall be service 
connected" as if it were part of the original condition.  38 
C.F.R. § 3.310(a) (2008).  Moreover, in cases where an 
existing disability is aggravated by a service-connected 
disability, a veteran is entitled to compensation for "the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In October 2006, a new regulation went into effect that 
governs secondary service connection claims based on an 
aggravation theory.  Claims Based on Aggravation of a 
Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 
7, 2006) (codified at 38 C.F.R. § 3.310(b)).  The new 
regulation, in effect, places additional burdens on a veteran 
claiming secondary service connection based on aggravation.  
Because the Veteran in the instant case filed his initial 
claim before the new regulation went into effect (he filed 
the claim in July 2004), the prior, more liberal version of 
38 C.F.R. § 3.310 applies.

Simply stated, to prevail on a secondary service connection 
claim, a veteran must show evidence of (1) a current 
disability that (2) was caused or aggravated by a service-
connected disability.  Here, only the second element is at 
issue.

The Veteran asserts that his GERD was caused or aggravated by 
the medications he takes for his migraine headaches.  It is 
well settled that neither a veteran-claimant nor the Board is 
qualified to render etiological opinions that require medical 
experience, training, or education.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79, 86 (2006).  Here, a determination as to whether the 
Veteran's GERD was caused or aggravated by his migraine 
medications, or by some other factor, is a determination that 
requires medical experience, training, or education.  
Consequently, a medical opinion is necessary to decide the 
claim. 

Although the examiner clearly opined that the medications 
prescribed for the Veteran's headaches have not caused or 
aggravated his GERD, nevertheless, because of the equivocal 
nature of the examiner's opinion, it remains unclear whether 
the prednisone and NSAIDs the Veteran took, and periodically 
continues to take, have caused or aggravated his GERD such 
that service connection is warranted.

It is true that the Veteran submitted his own statements 
asserting a link between his GERD and his migraine 
medications, but neither he nor the Board is qualified to 
render etiological opinions that require medical experience, 
training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Accordingly, a remand for an additional opinion is 
necessary.


Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.	Forward the Veteran's claims file for 
review by an appropriate examiner for 
the purpose of ascertaining whether his 
current GERD is causally related to the 
medications he takes or has taken for 
his migraine headaches.  The examiner 
should specifically address whether the 
prednisone or the NSAIDs (taken for the 
service-connected headaches), or both, 
cause(d) or aggravate(d) the Veteran's 
GERD.

The examination report should reflect 
that the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and 
statements (including the Veteran's lay 
statements indicating that his GERD 
first manifested when he began taking 
medications for his migraine 
headaches).  For clarity's sake, the 
nexus opinion should address separately 
whether the Veteran's GERD is (1) 
caused or (2) aggravated by his 
headache medications-particularly with 
reference to the prednisone and NSAIDs.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's GERD is (1) 
caused or (2) aggravated by any 
medications-including prednisone and 
NSAIDs-he takes or has taken to 
relieve his migraine headaches.

2.	Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

